153 F.3d 727
98 CJ C.A.R. 3681
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dudley EDWARDS, Jr., Plaintiff-Appellant,v.NEW MEXICO STATE HIGHWAY AND TRANSPORTATION DEPARTMENT;Robert G. Burd, Supervisor III; Gene Leyba,Supervisor II, Defendants-Appellees.
No. 97-2349.
United States Court of Appeals, Tenth Circuit.
July 9, 1998.

Before KELLY, BARRETT, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
PAUL J. KELLY, JR., Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Dudley R. Edwards, Jr., appearing pro se, appeals the district court's summary judgment dismissal of his complaint alleging claims under 42 U.S.C. §§ 1981, 1983, and Title VII of the Civil Rights Act of 1964.


3
"We review the district court's grant of summary judgment de novo, applying the same standard used by the district court under Fed.R.Civ.P. 56(c)."  Novell, Inc. v. Federal Ins. Co., 141 F.3d 983, 985 (10th Cir.1998).  After a thorough review of the record, we affirm for substantially the reasons stated by the district court in its order dated October 3, 1997, granting summary judgment.


4
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3